Citation Nr: 0030646	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-02 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for seizures.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to August 
1966.

Initially, the Board of Veterans' Appeals (Board) notes that 
additional claims for compensation under 38 U.S.C.A. § 1151 
were denied by a rating decision in July 1999, and that 
following a September 1999 notice of disagreement with this 
decision, the regional office (RO) issued a statement of the 
case that same month.  Since the record does not contain a 
substantive appeal as to these issues, the Board does not 
find that they are appropriate subjects for current appellate 
review.

The Board further notes that in light of the veteran's 
apparent desire to change his representation in this matter, 
the Board provided him with an opportunity to do so by a 
letter in September 2000.  In the Board's letter, the Board 
suspended review of the appeal for thirty days, and advised 
the veteran that if it did not hear from the veteran within 
that time frame, it would assume that the veteran did not 
want to change representation.  As the veteran has not 
responded to the September 2000 letter, the Board will now 
proceed to consider the claim on appeal.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8) service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) nion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board has preliminarily reviewed the issue on appeal, and 
first notes that while the record reflects that the RO 
furnished the Social Security Administration (SSA) with 
Department of Veterans Affairs (VA) medical records in August 
1997, the RO did not request any medical records in the 
possession of SSA.  Moreover, although the current record 
would seem to contain all of the medical records pertaining 
to the 1996 VA treatment that allegedly caused a seizure 
disorder, the record further reflects that the veteran 
received additional treatment at certain VA facilities 
(Brentwood, California and Salt Lake City, Utah) from the 
mid-1980's to approximately 1992, and that the VA records 
relating to this earlier treatment have not yet been 
obtained.  As VA is required to obtain relevant records held 
by any Federal department or agency that the claimant 
adequately identifies and authorizes the Secretary to obtain 
(38 U.S.C.A. § 5103A(c)(3)), in addition to records of 
relevant medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all of the medical records in 
the possession of SSA and any additional outstanding VA 
treatment records dated from 1980 to 1996.  Even though the 
current claim is founded upon a theory of entitlement that 
alleges VA treatment in about 1996 caused the claimed 
disability, it is not difficult to recognize that treatment 
records leading up to this period may well contain relevant 
evidence.  It should be further noted that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).  

The Board additionally notes, however, that in view of the 
current lack of medical evidence of a current diagnosis of a 
seizure disorder, the Board does not find that the current 
evidence of record obligates the VA to furnish the veteran 
with a VA medical examination to ascertain the etiology of 
any current seizure disorder.  The veteran and his 
representative are advised that under the new legislation, 
the Secretary is only required to treat an examination or 
opinion as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability, and indicates 
that the disability or symptoms may be associated with VA 
medical treatment.  As the evidence of record does not 
currently include competent evidence of a current seizure 
disorder or persistent or recurrent symptoms of such a 
disorder, the Board finds that these threshold requirements 
have not yet been met.  The claimant as a lay party obviously 
lacks the medical expertise to provide a diagnosis of a 
disorder such as a seizure disorder or to causally link it to 
VA treatment.  His lay evidence as to "persistent or 
recurrent symptoms of such a disorder" is not competent to 
establish a relationship between the symptoms he alleges and 
the claimed disorder, because he lacks the expertise to 
diagnosis a seizure disorder or to link his current symptoms 
to a seizure disorder as opposed to other etiologies.  
Indeed, the claimant's allegations as to symptoms are 
remarkably expansive.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for the disability he 
maintains is a seizure disorder.  Any 
medical records other than those now on 
file pertaining to any psychiatric 
disorder should be obtained and 
associated with the claims folder.

3.  The RO should also make every effort 
to obtain any outstanding VA treatment 
records from the period of 1980 to 1996, 
and a copy of all records relating to the 
veteran's claims with SSA.  The RO is 
again advised that the efforts to obtain 
VA and SSA records should continue until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

4.  After the completion of the action 
requested above, the RO should first 
determine whether there is now competent 
evidence that the claimant has a current 
seizure disorder, or persistent or 
recurrent symptoms of a seizure disorder, 
and whether any seizure disorder or 
symptoms may be associated with VA 
treatment in 1996.  If the RO determines 
that there is such evidence, it should 
then provide the veteran with an 
appropriate VA medical examination to 
ascertain the etiology of any claimed 
seizure disorder, including the degree of 
medical probability that any claimed 
seizure disorder is causally related to 
VA medical treatment the veteran received 
in 1996.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for seizures.

6. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


